Per Curiam:

The motion of the appellees to affirm the judgment is granted, and the judgment is affirmed. (1) Bellingham Bay Co. *522v. New Whatcom, 172 U. S. 314, 318, 319; Goodrich v. Ferris, 214 U. S. 71, 81; Wick v. Chelan Electric Co., 280 U. S. 108, 110, 111. (2) Gilfillan v. Union Canal Co., 109 U. S. 401.
Mr. Henry N. Rapaport, with whom Messrs. Irving S. Rapaport and Robert S. Garson were on the brief, for appellants.
Messrs. Lawrence S. Greenbaum, Benjamin J. Rabin, Theodore S. Jaffin, Benjamin Kaplan, and Maurice Finkelstein were on the brief for appellees.